Case 1:18-cv-01225-JTN-SJB ECF No. 90 filed 02/27/20 PageID.1168 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN


DAVID DYKEHOUSE, et al.,

       Plaintiffs,
v.                                                                Hon. Janet T. Neff

THE 3M COMPANY, et al.,                                           Case No. 1:18-cv-01225

       Defendants.


                                           ORDER

       This matter is before the Court on Stipulation Regarding Defendant Georgia-Pacific's

Motion for Production of Documents from the 3M Company (ECF No. 89). The court being

fully advised in the premises, Defendant Georgia-Pacific LLC and Georgia-Pacific Consumer

Products LP's Motion to Compel Production of Documents from the 3M Company (ECF No. 83)

is dismissed as withdrawn and the hearing set for February 27, 2020 is canceled.

       IT IS SO ORDERED.

Dated: February 27, 2020                                    /s/ Sally J. Berens
                                                           SALLY J. BERENS
                                                           U.S. Magistrate Judge
